Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on August 09, 2022, with respect to the claim objections and the claim rejections under 35 U.S.C. 103 as being unpatentable over Iaquaniello et al (20150087865 A1) in view of El-Halwagi (US 20210061655 A1) or Han (US 20200207632 A1) have been fully considered and are persuasive.  The aforesaid claim objections and the claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
laquaniello teaches a process in which the feed is divided into two streams. The first is subjected to catalytic partial oxidation (CPO) and after, if necessary, to a water gas shift (WGS) reactor, in order to reduce the CO/CO2 ratio to a value from 3 to 10, more preferably to a value from 6 to 7. The second stream is subjected to steam reforming (SR) and afterward to a water gas shift (WGS) reactor in order to convert CO to CO2 and additional H2.This yields a second reaction product mixture that can be purified to separate CO2 and to obtain a hydrogen-rich stream. Before the steam reforming unit, the feed can be subjected to pre-reforming to convert the higher hydrocarbons to methane. Finally, by combining the two 5steams it is possible to reach the desired amount of CO, CO2 and H2to keep the ratio between (H2-CO2)/(CO+CO2) in the range of 1.9-2.2, preferably about 2, range useful to synthesize methanol. The ratio of dividing the feed into two streams in the process to produce methanol is dependent on the feed composition. 
In contrast, in the claimed invention, the feed is not divided into two streams and is completely oxidized using catalytic partial oxidation (CPO). Furthermore, the ratio CO/CO2 could be adjusted, if necessary, only partially treating the produced syngas in a water gas shift reactor (WGS), because after subjected the feed completely to CPO process it is possible to obtain directly the ratio between (H2-CO2)/(CO+CO2) in the exact range of 1.9-2.2, without using this unit. 
laquaniello is a process for purportedly operating the steam reformer (SR) unit more efficiently in a process for making methanol, as the processes in the prior art use very large steam reforming units that potentially generate technical and economic problems. 
El-Halwagi is a method for producing syngas using O2 and H2 synthesized from electrolysis of water via solar energy. The oxygen is introduced into a reforming (SR) module used to generate syngas, and hydrogen is added to the reformed gas to adjust the ratio H2/CO to produce a syngas product feed. Optionally in some embodiments, O2 and H2 can be stored in containers and then used as needed (para. 0018). This means that the fresh gaseous H2 and O2 obtained from electrolysis of water are not always directly used in production of syngas. 
EI-Halwagi is a method and system incorporating solar energy to produce H2 and O2 gases normally used in reforming process. Furthermore, EI-Halwagi has only the importance of adjusting the ratio H2/CO (claim 1) and not the ratio (H2-CO2)/(CO+CO2) useful to produce methanol, because the scope of EI-Halwagi is to synthesize syngas using an environmental- friendly economic process that applies solar energy. EI-Halwagi does not disclose the use of 6 syngas to produce methanol and the use of CPO to produce syngas, which demonstrates the process of EI-Halwagi is material different than that of the claimed invention.  Furthermore, combining laquaniello and EI-Halwagi is not suggested, let alone disclosed, because laquaniello is a process for producing methanol while maintaining the ratio between (H2-CO2)/(CO+CO2) in a particular range, while EI-Halwagi is a process for producing syngas at a particular H2/CO ratio using an environmental-friendly economic process with the possibility to store the H2 and O2 not used. Han does not cure the deficiency of the laquaniello.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622